            Case 2:17-cv-01649-JFC Document 35 Filed 03/29/19 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    GERTRUDE MAE FLYNN, individually and                 Case No. 2:17-cv-01649-JFC
    on behalf of all others similarly situated,
                                                         Judge Joy Flowers Conti
                         Plaintiff,

          v.

    AIMBRIDGE HOSPITALITY, LLC,

                         Defendant.


      UNOPPOSED MOTION FOR REASONABLE ATTORNEYS’ FEES AND COSTS

         Plaintiff Gertrude Mae Flynn, by and through her undersigned counsel, respectfully moves

this Court for approval of reasonable attorneys’ fees and costs pursuant to the proposed Class

Action Settlement that this Court preliminarily approved in its Order dated December 21, 2018

(“Preliminary Approval Order”) (Dkt. No. 33).1 The total amount Plaintiff requests for approval

of all fees and costs in this litigation is $128,500.00. Plaintiff is entitled to reasonable attorneys’

fees and costs pursuant to 42 U.S.C. § 12205. Defendant does not opposed this motion.

         Attached to this Motion as Exhibit 1 is the Declaration of R. Bruce Carlson.

         WHEREFORE, for the reasons set forth in the supporting brief filed herewith, Plaintiff

respectfully requests that the Court enter the attached Proposed Order directing Defendant to pay

attorneys’ fees and costs to class counsel consistent with the terms of the Class Action Settlement.




1
 The Settlement Agreement was attached as Exhibit 1 to the Unopposed Motion for Preliminary
Approval of Class Action Settlement (“Preliminary Approval Motion”) (Dkt. No. 29-1).
        Case 2:17-cv-01649-JFC Document 35 Filed 03/29/19 Page 2 of 3




Dated: March 29, 2019                    Respectfully submitted,

                                         /s/ Kelly K. Iverson
                                         R. Bruce Carlson
                                         bcarlson@carlsonlynch.com
                                         Kelly K. Iverson
                                         kiverson@carlsonlynch.com
                                         CARLSON LYNCH, LLP
                                         1133 Penn Avenue, 5th Floor
                                         Pittsburgh, PA 15222
                                         (412) 322-9243
                                         (412) 231-0246 (Facsimile)

                                         Counsel for Plaintiff
          Case 2:17-cv-01649-JFC Document 35 Filed 03/29/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that, on March 29, 2019, a true and correct copy of UNOPPOSED

MOTION FOR REASONABLE ATTORNEYS’ FEES AND COSTS was served upon all

counsel of record via the Court’s electronic filing system.



                                                     /s/ Kelly K. Iverson
